ERICKSON, Justice.
This is an appeal from the District Court of Fremont County. This court denied a petition for writ of habeas corpus filed by the petitioner in opposition to a detainer lodged by the State of California. We affirm.
California, pursuant to the Interstate Agreement on Detainers, section 24-60-501 (art. IV), C.R.S.1973 (1982 Repl.Vol. 10), lodged a detainer and a request for temporary custody against the petitioner seeking his return for trial on murder charges. The district court rejected the petitioner’s writ of habeas corpus, ruling that California had met its burden under the Interstate Agreement on Detainers. On appeal, petitioner argues that he cannot be delivered to California while criminal proceedings are pending in Colorado and that the Interstate Agreement on Detainers unconstitutionally violates his rights to equal protection of the laws.
The district court correctly limited its review of the petitioner's writ of habeas corpus to the issue of whether the requirements of the Interstate Agreement on De-tainers had been met. Judicial review of extradition requests is conducted to deter*161mine whether there has been procedural compliance with the statute and whether there has been a showing that the person against whom extradition is sought is the person charged with a crime in the demanding state. Moen v. Wilson, 189 Colo. 85, 536 P.2d 1129 (1975). The district court was not required to hear claims that the extradition would affect criminal proceedings in another judicial forum. See Buffalo v. Tanksley, 189 Colo. 45, 536 P.2d 827 (1975).
The petitioner’s argument that the Interstate Agreement on Detainers violates the Fourteenth Amendment of the United States Constitution cannot properly be considered in this appeal. As we said in Massey v. People, 656 P.2d 658, 661 (Colo.1982):
“We decline to address [the petitioner’s] constitutional challenge to the Agreement on Detainers because the only issue litigated at the habeas corpus hearing was compliance with the procedures of Article IV. [The petitioner’s] counsel did not mention the constitutional challenge at the hearing, the district court did not address the constitutional issue in its ruling discharging the writ, and [the petitioner’s] new trial motion did not raise the issue.”
See also C.R.C.P. 59(f); Whittington v. Bray, 200 Colo. 92, 613 P.2d 633 (1980); Dorador v. Cronin, 199 Colo. 85, 605 P.2d 53 (1980).
Accordingly, we affirm the judgment of the district court.
ROVIRA, J., does not participate.